Citation Nr: 0101646	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-18 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to a compensable evaluation for non-Hodgkin's 
lymphoma for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Kentucky Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died on June [redacted], 1998, served on active 
duty from October 1955 to October 1958 and from January 
1959 to August 1976.  The appellant is his spouse.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the appellant's 
claim for the accrued benefits sought.  


FINDINGS OF FACT

1.  The veteran died as a result of his service-connected 
non-Hodgkin's lymphoma, evaluated as noncompensably 
disabling.

2.  At the time of the veteran's death, he had no claim 
pending with regard to any disability, including his 
service-connected non-Hodgkin's lymphoma.  



CONCLUSION OF LAW

There is no legal merit to the claim for a compensable 
evaluation for non-Hodgkin's lymphoma for the purpose of 
accrued benefits.  38 U.S.C.A. § 5121 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows that the veteran died as the result of 
his service-connected non-Hodgkin's lymphoma.  At the 
time of his death, a noncompensable evaluation was in 
effect for that service-connected disability.  The 
appellant maintains, however, that during the two and a 
half years prior to his death, the veteran's level of 
disability due to non-Hodgkin's lymphoma was so severe 
that he should have been receiving compensation.  
Therefore, she seeks accrued VA compensation benefits for 
that disability for the time prior to his death.

Periodic monetary benefits, under laws administered by 
VA, to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence 
in the file at date of death (referred to as "accrued 
benefits") and due and unpaid for a period not to exceed 
two years, shall, upon the death of such individual be 
paid, first, to the veteran's spouse.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  In order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under 
an existing rating or decision.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c); Jones v. West, 136 F.3d 1296, 1299 
(1998), cert. denied, 525 U.S. 834 (1998).  In this case, 
however, at the time of his death, the veteran was not 
entitled to compensation for his service-connected non-
Hodgkin's lymphoma, nor did he have a claim pending with 
respect to that or any other issue.  As such, there 
simply no legal basis upon which to grant the appellant's 
claim.  Accordingly, that claim for accrued benefits must 
fail.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a compensable evaluation for non-Hodgkin's 
lymphoma for the purpose of accrued benefits is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

